DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
The Reply filed December 8, 2020 has been entered, and Claims 18-20 have been canceled, with new Claims 21-23 entered.  
Claims 1-17 and 21-23 are pending, with Claims 15-17 withdrawn from consideration as directed to a non-elected invention.  
Additionally, Claims 6, 8, 9, 12 and 13 are withdrawn from consideration as directed to a non-elected Species.
Elected Claims 1-5, 7, 10, 11, 14 and 21-23 are subject to the addition Election of Species Requirement set forth below. 

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18, in the reply filed on December 8, 2020 is acknowledged.
Also acknowledged are Applicant’s elections without traverse of 
Species A1 (protein components) as present in Claims 1-14 and 21-23;
Species B3 (human UB of SEQ ID NO:1) as present in Claims 1-4, 14 and 21-23; 

Species D1 (wildtype E2 comprising SEQ ID NO:4) as present in Claims 1, 7,  and 21-23; and
Species F1 (HECT type E3 ligase) as present in Claims 1, 10-11 and 21-23.

Species Election
Upon further review, this application contains claims directed to the following additional patentably distinct species within elected Group I:
Species G1 or G2 or G3, as present in Claims 1-4, 14, and 21-23, where G1 is the R42E mutation, and G2 is the R72E mutation, and G3 is the combination of the G1 and G2 mutations, each mutation relative to the human UB protein of SEQ ID NO:1; 
Species H1 to H7, as present in Claims 1, 5 and 21-23, where H1 is the Q608R mutation, and H2 is the S621R mutation, and H3 is the D623R mutation, and H4 is the E1037K mutation, and H5 is the D1047K mutation, and H6 is the E1049K mutation, and H7 is a specific combination of two more or H1 through H6 mutations, each mutation relative to the E1 protein of SEQ ID NO:2; 
Species I1 or I2 or I3, as present in Claims 1, 7, and 21-23, where I1 is the R5E mutation, and I2 is the K9E mutation, and I3 is the combination of the I1 and I2 mutations, each mutation relative to the E2 protein of SEQ ID NO:4; and 
Species J1 to J5, as present in Claims 1, 10-11 and 21-23, where J1 is the D651R mutation, and J2 is the D6S2E mutation, and J3 is the M653W mutation, and J4 is the M654H 
The species are independent or distinct because each is defined by a specific amino acid sequence, or group of amino acid sequences, which are separate and distinct molecular structures that can individually support patentability.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each among Species G1-G3, Species H1-H7, Species I1-I3, and Species J1-J5, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, and within the elected Claims, Claims 1-4, 14, and 21-23 are generic to Species G1-G3, Claims 1, 5 and 21-23 are generic to Species H1-H7, Claims 1, 7 and 21-23 are generic to Species I1-I3, Claims 1, 10-11 and 21=23 are generic to Species J1-J5.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
the prior art applicable to one species would not likely be applicable to another species
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is advised that an election of species not specifically disclosed may be considered new matter or may result in a notice of non-responsive amendment. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635